Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 6-20 are pending and rejected. Claims 2-5 are cancelled. Claims 1, 6, and 19 are amended.

Election/Restrictions
Applicant’s election of species A2, claim 3 in the reply filed on November 24, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 24, 2020. The Examiner notes that non-elected claim 2 was cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 6, the term "diluted" in claim 6 is a relative term which renders the claim indefinite.  The term "diluted" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination any hydrogen fluoride solution is considered to meet the limitations of a diluted solution. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-10, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kassegne, US 2016/0073920 A1 in view of Luo, CN 102618841 A, Sheldon, US 4,614,564, Tanaka, US 2011/0089141 A1, Jung, US 2014/0024219 A1, Xu, US 2010/0006812 A1, Kalijadis, “The Effect of Boron Incorporation on the Structure and Properties of Glassy Carbon”, 2011.
	The following citations for Luo, CN 102618841 A are in reference to the machine translation provided by Espacenet.
	Regarding claims 1, 7, 8, and 19, Kassegne teaches microelectromechanical systems that include at least one electrode, microelectrode or combination thereof, wherein the at least one electrode comprises a carbon material, a glassy carbon material or a combination thereof (see for e.g. abstract). They teach that the microelectromechanical system is made by patterning a polymer precursor, a carbon-containing material or a combination thereof onto a surface of a substrate, and heating or pyrolyzing the polymer precursor, a carbon-containing material or a combination thereof in order to form a glassy carbon material (see for e.g. 0015, 0091, and Fig. 11). Therefore, Kassegne teaches forming a pattern of glassy carbon electrodes on a substrate by pyrolyzing a polymer precursor or carbon-containing material.
	They do not teach forming a glassy carbon film using the method of claim 1.
	Luo teaches forming boron-doped glassy carbon by chemical vapor deposition (see for e.g. pg. 1). They teach that in order to obtain qualified products of glassy carbon, such as non-cracking and net shaping, the method of forming the products requires precise control of every step of the production process, especially precursor modulation and carbonization heating speed, which makes the production process complicated, where the production cycle is lengthy (usually needs to last more than one month) and the low rate and single product specifications make it more and more difficult to meet the requirements of complex shapes and high-performance glassy carbon (see for e.g. pg. 1). They teach providing a boron-doped glassy carbon material to solve the existing production issues of glassy carbon materials (see for e.g. pg. 1). They teach that the material has excellent high temperature oxidation resistance, its preparation process is 
	From the teachings of Luo, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne to have formed boron-doped glassy carbon electrodes by the CVD process of Luo because Luo indicates that the CVD process is simple, production efficiency is high, and the material has excellent oxidation resistance compared to conventional methods, where Luo indicates using boron-doped glassy carbon as an alternative to glassy carbon and the boron content is small such that the boron-doped glassy carbon is expected to also act as a suitable electrode since it is mostly glassy carbon as the bulk material. 
	Kassegne in view of Luo do not teach how the boron-doped glassy carbon is deposited in a pattern.
	Sheldon teaches a process for selectively patterning epitaxial film growth on a semiconductor substrate (see for e.g. abstract). Thy teach that the process includes forming a masking member on the surface of the substrate, the masking member having at least two layers including a first layer disposed on the substrate and the second layer covering the first layer (see for e.g. abstract). They teach that the bilayer masking member includes a first layer that preferably comprises SiO2 and a second layer that 2 vertically downwardly as well as horizontally under the silicon nitride (see for e.g. Col. 4, line54 through Col. 5, line 1 and Fig. 3). They teach that as a result of the preferential etching, a portion of the surface of the Si substrate immediately beneath the window is exposed while simultaneously creating an overhanging ledge portion in the silicon nitride layer by undercutting the edge of the silicon nitride immediately adjacent to the window (see for e.g. Col. 5, lines 1-10 and Fig. 4). Therefore, they teach removing exposed portions of the soluble layer to expose a portion of the substrate where the removing also forms an undercut portion under the SiN mask layer. They teach that after removing a portion of the first layer the epitaxial film is deposited using methods including CVD (see for e.g. Col. 5, lines 15-29 and Fig. 4). After the layer is deposited, a second etchant such as an HF solution (solvent) is introduced through the window to dissolve the SiO2 first layer, causing the silicon nitride second layer and any epitaxial film on top of the masking layer to lift off completely (see for e.g. Col. 5, lines 46-64 and Fig. 5). They teach that the process provides the advantage of permitting a clean lift-off of the second layer of the bilayer masking member and the material deposited thereon, whereas single layer masking process were insufficient to obtain clean lift-off (see for e.g. Col. 6, lines 6-18). 
	From the teachings of Sheldon, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo to have used the masking method of Sheldon to have selectively deposited the boron-doped glassy carbon film in the pattern desired by Kassegne because Sheldon indicates that such a masking process successfully deposits a film in the desired regions by CVD while providing clean lift-off of the masks such that it will be expected to successfully deposit the glassy carbon film in a pattern. Therefore, in the process of Kassegne in view of Luo and Sheldon a soluble layer of SiO2 is formed on the substrate (the first mask layer) followed by a second mask layer of SiN, where a pattern is formed in the second mask layer to expose a portion of the soluble layer and then exposed portions of the soluble layer are removed to expose a portion of the substrate wherein the removing also forms an undercut portion under the lift-off mask layer where some of the unexposed portion of the soluble layer is removed followed by depositing the carbon material over the exposed portion of the substrate and dissolving the soluble layer in a solvent to lift-off the mask layer.
	Kassegne in view of Luo and Sheldon do not teach that the masking layers include a third layer, i.e. the claimed hard mask layer, however, Sheldon does indicate that the masking member has at least two layers (see for e.g. abstract), indicating that more than two masking layers can be included.
	Tanaka teaches a multi-stepped substrate having a plurality of steps that is produced by forming, on the principal surface of a substrate, a plurality of masks which are put on top of each other, which differ from each other in the materials used for 
	Jung teaches forming at least one mask layer over a substrate that includes at least one of a dielectric material and a metallic material (see for e.g. abstract). They teach patterning the mask layer, where since the patterned mask layer includes a dielectric material or a metal material it enables high fidelity pattern transfer into an underlying material layer (see for e.g. abstract). They teach that an optional dielectric material layer can be deposited on the top surface of an underlying material layer, where the dielectric material layer includes silicon oxide (see for e.g. 0040). They teach that at least one mask layer 45L is deposited on the optional dielectric material layer or the underlying material layer, where the at least one mask layer 45L can be a stack from bottom to top of a dielectric mask layer 40L and a metallic mask layer 50L (see for e.g. 
	From the teachings of Tanaka and Jung, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo and Sheldon to have included in the masking layer a third layer comprising a metallic material such as titanium because Tanaka indicates that in forming MEMs devices it is desirable to provide multiple masking layers and Jung indicates that forming a metallic masking layer such as titanium, a dielectric layer masking layer such as silicon nitride, and an optional additional dielectric layer such as silicon oxide provides a desirable masking structure that provides high fidelity transfer of patterns such that it will be expected to provide a desirable mask stack for forming patterns that are desired on a MEMs substrate. Therefore, in the process of Kassegne in view of Luo, Sheldon, Tanaka, and Jung a masking stack will be formed by forming the soluble silicon oxide layer, forming a stack comprising a silicon nitride dielectric mask and a titanium metallic mask, forming a pattern in the titanium mask and SiN mask to expose portions of the soluble layer, removing portions of the soluble layer to expose the substrate wherein the removing also forms an undercut portion under the SiN mask, i.e. the lift-off mask, depositing the glassy carbon material over the exposed portion of the substrate, and dissolving he claim 8) and a Ti layer on (meeting the limitations of instant claim 7) the SiN layer this is considered to provide the claimed lift-off stack comprising a lift-off mask layer and a hard-mask layer.
Luo provides the suggestion of forming the boron-doped glassy carbon film by CVD. They do not teach forming the film by PECVD.
	Xu teaches forming a carbon-based switchable material layer on a substrate by PECVD (see for e.g. abstract and 0023). They teach that the carbon-based material may include carbon in many forms including CNTs, graphene, graphite, amorphous carbon, graphitic carbon and/or diamond-like carbon (see for e.g. 0024). They teach using PECVD techniques to form amorphous carbon-based materials having graphitic nanocrystallites (see for e.g. 0025). They teach that PECVD provides numerous advantages over conventional thermal CVD processes including reduced thermal budget, broad process windows, adjustable programming voltages and currents, and tailored interfaces (see for e.g. 0027). They teach that film density, percent volume of nanocrystallinity, graphitic nanocrystallite size, graphitic nanocrystallite orientation and the like may be adjusted based on different etch schemes to be employed during device fabrication by manipulation of plasma processing conditions (see for e.g. 0031). They teach that the level of dilution of the precursor gas by the carrier gas will also affect the nanocrystallinity, where modulating ion force and/or reducing radical concentration may decrease the flow of carbon-layer-forming species to a layer surface and allow more time for carbon atoms to reach an equilibrium state so that more graphitic nanocrystals can be formed (see for e.g. 0039-0040). They teach that the process temperatures range from 450-600°C or 550-650°C, the pressure ranges from 0.2-10 Torr or 4-6 Torr, and 
	From the teachings of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo, Sheldon, Tanaka, and Jung to have used PECVD to deposit the boron-doped glassy carbon film because Xu indicates that PECVD offers benefits over thermal CVD including reduced thermal budget, broad process windows, adjustable programming voltages and currents, and tailored interfaces where the PECVD parameters can be adjusted for tuning film density, percent volume of nanocrystallinity, graphitic nanocrystallite size, graphitic nanocrystallite orientation and the like such that it will be expected to also provide these benefits in depositing the boron-doped glassy carbon film while also allowing tailoring of the film properties. 
It is also noted that since Xu indicates depositing carbon film using the same precursors, temperatures and pressures within the ranges used in the instant specification, and using powers overlapping the range used in the instant specification, 
As to using benzene as the PECVD carbon gas, Luo teaches that the carbon source for forming the film can be a C1-C5 carbon hydrogen gas (see for e.g. pg. 2), where an example of a carbon source is methane (see for e.g. pg. 3).
Xu further teaches that the precursor gas for the carbon film may include hexane, acetylene, single and double short chain hydrocarbon (e.g. methane), various benzene based hydrocarbons, polycyclic aromatics, etc. (see for e.g. 0025).
From the teachings of Xu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, and Xu to have used benzene as the carbon precursor because Xu indicates that such a precursor is suitable for forming a carbon film where the properties can be tailored using different plasma conditions as an alternative to methane, where benzene is similar to the C1-C5 hydrocarbon precursors of Luo, and benzene will provide a benzene-based hydrocarbon indicated as being desirable by Xu such that the precursors will be expected to provide the desired and predictable result of depositing the boron-doped glassy carbon film due to their similarities to the precursors used by Luo. 
As to sp2 bonding, Kassegne indicates that glassy carbon contains sp2-hybridized carbons (see for e.g. 0085), suggesting that boron-doped glassy carbon will also have sp2 bonded carbon since it is mostly glassy carbon.
Kassegne in view of Luo, Sheldon, Tanaka, Jung, and Xu do not specifically teach that the deposited boron-doped glassy carbon will have a D band intensity greater than 
Kalijadis provides Raman spectra data for glassy carbon (GC) and boron-doped carbon formed by boron irradiating a precursor polymer and by chemically incorporating boron through the bulk of the material (see for e.g. pg. 2672, section 2.1, pg. 2673, section 3, and Table 2). They teach taking the Raman spectra and fitting the G peak around 1550/cm and the D peak around 1360/cm so as to provide an integrated intensity ratio ID/IG (see for e.g. pg. 2673, section 3 and Table 2). They teach that the intensity ratios of ID/IG for glassy carbon and boron-doped carbon are all greater than 1 (see for e.g. Table 2). 
From the teachings of Kalijadis, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the disordered D band will have a greater intensity than a graphite G band in the boron-doped glassy carbon because Kalijadis indicates that glassy carbon and boron-doped carbon have intensity ratios for ID/IG greater than 1, indicating a greater intensity for the D band than the G band. It is noted that the G peak and D peak of Kalijadis are understood to be the graphitic and disorder-induced peaks as indicated by Kassegne because they are located at similar locations, i.e. the D band of Kassegne is at 1350/cm and for Kalijadis it is around 1360/cm and the D band of Kassegne is at 1575/cm and for Kalijadis it is around 1550/cm. Therefore, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis suggest the limitations of instant claim 1 where the boron-doped glassy carbon material is deposited by PECVD using benzene to provide a film having sp2 bonded carbon and a D band having a greater intensity than a G band. 
Regarding claim 9, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis suggest the limitations of instant claim 1. As discussed above for claim 1, Sheldon teaches using silicon oxide as the soluble layer (see for e.g. Col. 4, lines 3-15, Col. 4, lines 54-66, and Col. 5, lines 46-64).
	Regarding claim 10, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis suggest the limitations of instant claim 1. Kassegne further teaches forming glassy carbon microstructures on silicon wafers (see for e.g. 0109).  Kassegne also teaches that MEMs technology is interesting because microfabrication of micron-sized electrode arrays of variety of shapes using silicon, metal, and insulating substrate materials have been made possible (see for e.g. 0004). They teach that glassy carbon offers the unique electrical and electrochemical advantages of carbon, but also the ability to be patterned and mounted on substrates other than silicon (see for e.g. 0009), indicating that it can be formed on silicon. They teach that the glassy carbon electrodes have almost universally been fabricated on rigid silicon and quartz wafers (see for e.g. 0009), therefore, Kassegne indicates that it is conventionally known to form glassy carbon electrodes on silicon substrates, providing the suggestion to use a silicon substrate in the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis.
Regarding claim 15, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis suggest the limitations of instant claim 1. Sheldon further teaches that the selected portion of the silicon nitride layer is plasma etched using a CF4 based gas (see for e.g. Col. 4, lines 36-53), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used plasma etching with a fluorine plasma to pattern the lift-off mask, i.e. SiN mask, 4 plasma etches the layer it is considered a reactive ion etching process.
Regarding claim 16, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis suggest the limitations of instant claim 1. Sheldon further teaches forming a pattern in the bilayer mask using a photoresist (see for e.g. Col. 4, lines 25-53), such that in the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis when the bilayer mask includes an additional layer of Ti, a pattern will be formed in the hard-mask using a resist pattern. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis as applied to claim 1 above, and further in view of Ishimatsu, US 2007/0107842 A1 and Kirkpatrick, US 2009/0098702 A1.
	Regarding claim 6, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis suggest the limitations of instant claim 1. Sheldon further teaches that the etchant for removing the SiO2 layer is dilute buffered hydrofluoric acid (see for e.g. Col. 4, lines 54-66). They also teach that concentrated HF can be used to remove the SiO2 layer where the deposited film is not affected by the HF etch (see for e.g. Col. 5, lines 46-64).
	They do not teach that HF etching can be done when a glassy carbon film is deposited or that the dilute buffered HF comprises water and HF.
	Ishimatsu teaches a material for devices that require good corrosion resistance where the surface comprises glassy carbon (see for e.g. abstract). They teach that the corrosion resistant member comprising glassy carbon has excellent resistance to 
	Kirkpatrick teaches that removable isolation sidewall spacer which are substantially silicon dioxide are removed by immersing in an aqueous solution of dilute or buffered hydrofluoric acid (see for e.g. 0023).
	From the teachings of Ishimatsu and Kirkpatrick, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis to have removed the silica layer using aqueous diluted HF because Sheldon indicates that silica is removed by dilute HF, Ishimatsu indicates that glassy carbon is not eroded by HF, and Kirkpatrick indicates that an aqueous solution of dilute or buffered HF can remove SiO2 such that it will be expected to remove the silica layer for lift-off of the masks while not affecting the glassy carbon layer. Therefore, in the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, Ishimatsu, and Kirkpatrick the SiO2 layer will be removed using a diluted hydrogen fluoride solution comprising hydrogen fluoride and water, i.e. an aqueous dilute HF solution.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis as applied to claim 1 above, and further in view of Denifl, US 2014/0335700 A1 and as evidenced by Mahrize, US 2010/0024873 A1.
	Regarding claims 11-13, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis suggest the limitations of instant claim 1. 
	As discussed above for claim 1, Xu provides the suggestion to deposit the film by PECVD.
	As Evidenced by Mahrize, glassy carbon contains approximately no hydrogen (see for e.g. Table 1.1).
	They do not teach annealing the deposited carbon material.
	Denifl teaches forming carbon layers with reduced hydrogen content by PECVD where the carbon layers may be subjected to high temperature processing without showing excessive shrinkage (see for e.g. abstract). They teach that the carbon layer has a reduced hydrogen content via adding of dilution gas and/or inducing increased deposition power where the process provides films with improved temperature stability (see for e.g. 0011). They teach that the carbon layers exhibit a shrink of less than 10% after annealing at 700°C or less for 1 hour, or less than 5% after annealing at 800°C or less for 2 hours (see for e.g. 0011). They teach that such low shrinking reduces problems with delamination of the carbon layer (see for e.g. 0011). They teach heat treating the carbon layer at temperatures between 500°C and 1000°C (see for e.g. 0022). They teach using precursor gases such as acetylene and propyne (see for e.g. 0025), which are indicated as being suitable precursors for glassy carbon in paragraph 0049 of the instant specification. They teach depositing the carbon layer at temperatures between 200°C and 700°C (see for e.g. 0033), which overlaps the range used in paragraph 0037 of the instant specification. They teach that the power used ranges from about 100 W and about 10,000 W (see for e.g. 0034), which overlaps the range described in paragraph 0037 of the instant specification. They teach depositing at a pressure ranging from 100 
	From the teachings of Denifl as evidenced by Mahrize, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis to have controlled the plasma process parameters so as to minimize the hydrogen content in the carbon film and to have annealed the film at 500°C to 1000°C for 1 hour or 2 hours because Mahrize indicates that glassy carbon has no hydrogen and Denifl indicates that in depositing a carbon film by PECVD the process parameters can be controlled to minimize the hydrogen content where annealing after the deposition at 500-1000°C for 1 or 2 hours provides a film that has reduced shrinkage and reduced risk of delamination such that it will be expected to provide a desirable glassy carbon film with reduced shrinkage and delamination. Therefore, in the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, and Denifl as evidenced by Mahrize the resulting glassy carbon film will be annealed at a temperature overlapping the range of instant claim 12 for a time within the range of instant claim 13. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis as applied to claim 1 above, and further in view of Parker, “Inductively Coupled Plasma Etching of Bulk Titanium for MEMS Applications”, 2005.
	Regarding claim 14, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis suggest the limitations of instant claim 1, where Jung provides the suggestion to use titanium as the hard mask layer. 
	They do not teach patterning the titanium hard mask using chlorine plasma.
	Parker teaches etching titanium using an inductively coupled plasma where conditions are optimized to develop the titanium ICP deep etch process (see for e.g. abstract). They teach using a TiO2 mask and etching the titanium using a Cl2/Ar chemistry (see for e.g. pg. C675-C676, Experimental). They teach that using their etching system they provide bulk titanium etch rates in excess of 2 µm/min with high mask selectively (see for e.g. pg. C683, Conclusion).
	From the teachings of Parker, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have etched the titanium mask layer using chlorine plasma because Parker indicates that such a chemistry is suitable for etching titanium such that it will be expected to provide the desired and predictable result of removing the titanium mask in the desired regions. Therefore, in the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, . 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis as applied to claim 1 above, and further in view of Kusakawa, S62-117365 A.
	The following citations for Kusakawa, S62-117365 A are in reference to the machine translation provided by Espacenet.
	Regarding claim 17, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis suggest the limitations of instant claim 1. Sheldon further teaches removing a portion of the SiO2 layer by etching in dilute buffered hydrofluoric acid (see for e.g. Col. 4, lines 54-66 and Fig. 2-3). They teach that due to the preferential etching rate, the etchant dissolves the SiO2 vertically downwardly as well as horizontally under the silicon nitride so as to create an overhanging ledge portion in the silicon nitride layer by undercutting the edges of the silicon nitride immediately adjacent to the window (see for e.g. Col. 4, line 66 through Col. 5, line 10 and Fig. 2-3). They teach that alternatively, only the SiO2 directly beneath the window is first dissolved and then the surface is exposed to a second etchant to create the overhang (see for e.g. Col. 5, lines 11-14). Sheldon teaches that prior to patterning the SiO2 layer, the SiN layer above is patterned by etching using a CF4 based gas where the SiO2 layer acts as an etch stop for the plasma etch (see for e.g. Col. 4, lines 36-53).

	They do not teach removing the SiO2 layer by RIE and then dissolving the remaining portion of the layer.
	Kusakawa teaches that in conventional manufacturing, the surface of a photoresist is hardened when exposed to a CF4 plasma making it so that it cannot be completely removed using a solvent (see for e.g. pg. 1). They teach solving the problem by first removing the photoresist using a plasma treatment and then removing the remaining resist using a removing solution (see for e.g. pg. 1-2). They teach that by removing the hardened part of the photoresist by plasma etching and removing the remaining part with the resist removing solution, it is possible to completely remove the resist without leaving a residue (see for e.g. pg. 2). 
	From the teachings of Kusakawa and Tanaka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis to have removed a first portion of the SiO2 layer using plasma etching, i.e. RIE, followed by dissolving the remaining portion using solvent because Kusakawa indicates that such a process is suitable for completely removing a photoresist, even one having a surface hardened by CF4 plasma, Sheldon indicates that the SiO2 layer will be exposed to CF4 plasma since it acts as an etch stop layer for removal of the SiN layer, and Tanaka indicates that SiO2 can be etched by plasma such that it will be expected to provide the desired and predictable result of removing the 2 layer without leaving residue behind, even if the SiO2 layer has been hardened by the CF4 plasma. While Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, and Kusakawa do not teach the proportion of the film that is removed by RIE, since Kusakawa suggests removing a portion that is hardened, Tanaka indicates SiO2 can be removed by plasma, and Sheldon indicates it can be removed by solution, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of the SiO2 layer removed to be within the claimed range so as to efficiently remove the SiO2 layer including any hardened portions of the film. Further, since the SiO2 layer can be removed by wet etching or by plasma etching, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the layer could be removed by either method to any extent while still providing the desired and predictable result of removing the layer. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 18, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, Kalijadis, and Kusakawa suggest the limitations of instant claim 17. As discussed above, Tanaka teaches forming an undercut by wet etching, where they indicate that the SiO2 layer can be etched vertically downward and then a second etchant can be used for creating the undercut or a since wet etchant step can be used for etching downwardly and forming the undercut (see for e.g. Col. 4, line 54 through Col. 5, line 14 and Fig. 2-3). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the plasma . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis as applied to claim 19 above, and further in view of Tai, US 2006/0018360 A1.
	Regarding claim 20, Kassegne in view of Luo, Sheldon, Tanaka, Jung, Xu, and Kalijadis suggest the limitations of instant claim 19. Kassegne teaches using the glassy carbon as an electrode for MEMs applications (see for e.g. abstract and 0046).
	They do not teach the thickness of the glassy carbon electrodes.
	Tai teaches forming a film of carbon based material overlying an insulating layer on a substrate and treating the carbon film to pyrolyze the carbon based material and cause formation of a film of substantially carbon based material (see for e.g. abstract). They teach an apparatus that has the pyrolyzed carbon based film as an electrode structure (see for e.g. 0010). They teach that the carbon based material, in particular parylene-pyrolyzed carbon is applied generally to MEMS applications (see for e.g. 0038-0039). Therefore, they teach using a pyrolyzed carbon film as an electrode for MEMS applications. They teach that the carbon deposition technology allows for reliable and repeatable fabrication of carbon electrodes with thicknesses as small as 50 nm, where they indicate that it is desirable for the electrodes to have a thickness of less than 2 microns (see for e.g. 0063 and claim 15).
prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered.
In light to the amendments to claims 6 and 19, the previous objections are withdrawn.
As to the 112(b) rejections, in light of the amendments to claims 1 and 19 and Applicant’s arguments, the previous 112(b) rejections are withdrawn. It is noted that the lift-off mask is understood to be any material that can be lifted off in subsequent processing, as in when the soluble layer is removed. As to claim 6, while Applicant has clarified that a dilute hydrogen fluoride solution includes hydrogen fluoride and water, since the term “dilute” is a relative term and can be interpreted in many different ways, the claim is still considered to be unclear.
3 bonding at the interface, it is noted that Xu indicates that these are just features that an engineered C-based layer may include, where the suggestion is to form a glassy carbon as desired by Kassegne, where Kassegne indicates that glassy carbon has sp2 bonding. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718